DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
On August 31, 2021, applicant filed an Information Disclosure Statement ("IDS") that cited 9 references, 3 of which were cited on the International Search Report ("ISR") of the international application (PCT/US2017/065295) for which instant application is the national stage. On the IDS, citation 5 is listed as as US Patent Application Publication "20106027391" published January 28, 2016 for which Hewlett-Packard Development Co is the applicant (as now defined by 37 C.F.R. 1.42). However, this US Patent Application Publication number does not exist. The examiner exercised discretion to initiate an interview with applicant’s representative to resolve the discrepancy in this number, on December 28, 2021 and January 4, 2022, however was unable to reach the representative by phone. 
Upon further research, the listed Patent Application Publication Number 20106027391 on the IDS has a typographical informality in that the 6 and 0 were apparently reversed.
    On the ISR of the international application (PCT/US2017/065295), this reference is also listed the same way as the IDS; in other words, the ISR has the same typographical informality in listing the reference at issue.
60027391, not US 20106027391. US 2016027391 was published on January 28, 2016 and Hewlett-Packard Development Co is the applicant. Therefore, on the IDS, citation 5 has been struck-through and the correct US Patent Application Publication number (2016027391) has been cited on form PTO-892 to reflect consideration.

Status of Application
This is a Corrected Notice of Allowance to indicate proper consideration of all references included in the IDS dated 08/31/2021. In short, a typographical informality was discovered in citation 5, and the corrected reference has been cited on form PTO-892.
In response to Office action mailed 08/31/2021, Applicants amended claims 1 and 14, and cancelled claims 7-13 and 15 in the response filed 11/23/2021.
Claim(s) 1-6 and 14 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-6 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a first plurality of light emitting diodes (LEDs) that emit light in a first direction; a second portion comprising a combination of the first plurality of LEDs that emit light in the first direction and a second plurality of LEDs that emit light in a second direction that is opposite the first direction to form a dual-sided display, a housing enclosing the display, the housing comprising: a first side of the housing comprising an opening that is sized to be approximately equal to dimensions of the display; and a second side of the housing comprising an opening that is sized to be approximately equal to dimensions of the second portion; a processor in communication with the display to control operations of the first portion and the second portion of the display.
Claims 2-6 and 14 are allowed, because they depend from the allowed claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C. S./
Examiner, Art Unit 2895



                                                                                                                                                                                            /ALEXANDER SOFOCLEOUS/Supervisory Patent Examiner, Art Unit 2825                                                                                                                                                                                                        acting-SPE, AU2895